Title: From George Washington to Captain Caleb Gibbs, 3 May 1777
From: Washington, George
To: Gibbs, Caleb



Dr Gibbs,
Morris Town May 3d 1777.

Your Letter of the 27th Ulto is now before me. Mr Harrison having lost, or mislaid your Letter from Newtown, I have no Acct of what you did, or meant to do, respecting our Baggage; which I wish was arrived; such parts I mean, as is intended to follow the Camp. neither have I heard any thing of Captn Lewis (or his Troop) whom I desired might come on to this place.
I must desire you to urge Colo. Reed upon the score of the Papers in the Adjutant Generals Office and if they can be got to Phila. before you leave it, see them safely deposited with me. I would rather you should see to the packing, and securing my Papers than trust the matter

to Mr Hancock, whose business will not admit him to give any personal attention to this Service, and I would not wish that any person else, out of my own Family, should have any concern with It. bring the Key of the Chest that contains them with you—having it made with Hinges &ca in the manner you recommend.
I will take 200 Dollars for my Black, but first try if you cannot get two tolerable good Mares for him (at all events young & sound) or, one with boot. and, if possible contrive them to my House to the care of Mr Lund Washington to whom write a Line on the Subject. I do not mean that a Person should be dispatched on purpose with them. they may remain with Mr Hilsimer till an opportunity presents itself.
The Cloaths mention’d in my last, for my Servants, I would have you get from the Clothier Genl the Cloth for the Coats should be thin & light, if to be had, any kind of bath Coating will do. if you could, at the same place, get any kind of course thread Hose for Will, he, as well as myself would thank you for two or three pair. I mean for him.
Give my Complimts to Genl Scott, if in Phila., & tell him that I shd be glad if he would proceed on to hd Quarters. add, that I hope the useless punctilio’s, which have but too much Influence on Officers, to the great detriment of the Service, and which serves to distress me (as I can never compleat any arrangement) will have no effect upon him.
Mrs Washington joins me in good wishes to you, and begs that you will enquire what she has to pay at Mr Randolphs (in Chesnut Street) for the Night or two she was there in her way up, & pay it. the Sooner you can join us (if your health will permit, the better). I am Dr Sir Yr Obt and Affecte Servt

Go: Washington


P.S. Endeavour to get two or three pounds of the best Sealing Wax you can.

